Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                 No. 04-15-00002-CV

                                          IN THE INTEREST OF B.S.

                        From the 73rd Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014-PA-00206
                               Honorable Richard Garcia, Judge Presiding

Opinion by:        Karen Angelini, Justice

Sitting:           Karen Angelini, Justice
                   Patricia O. Alvarez, Justice
                   Jason Pulliam, Justice

Delivered and Filed: April 15, 2015

AFFIRMED

           This is an accelerated appeal from an order terminating Appellant Andrew S.’s parental

rights. 1 Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concluded that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in appeal

from order terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio 2003, no pet.). Appellant was provided copies of counsel’s brief and motion to withdraw


1
 To protect the privacy of the parties in this case, we identify the children by their initials and the parents by their first
names only. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014).
                                                                                     04-15-00002-CV


and was informed of his right to review the record and file his own brief. In addition, counsel

advised appellant to file a motion in this court if he wished to review the appellate record and

enclosed a form motion for that purpose. See Kelly v. State, 436 S.W.3d 313, 320 (Tex. Crim. App.

2014); In re R.R., 2003 WL 21157944, at *4. This court then set a deadline for appellant to file the

motion requesting the record and set a deadline for appellant to file a pro se brief. Appellant did

not request access to the record or file a pro se brief.

        We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order terminating appellant’s parental rights.


                                                    Karen Angelini, Justice




                                                  -2-